     CASE 0:18-cv-03254-DSD-KMM Document 21 Filed 11/28/18 Page 1 of 6



                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                      Civil No.: 18-3254 (DSD/KMM)

Ayub Haji Abukar,

                 Petitioner,

v.                                                             ORDER

Matthew G. Whitaker,
Acting Attorney General,
Kirstjen M. Nielsen, Secretary,
Department of Homeland Security,
Ronald Vitiello, Acting Director,
Immigration and Customs Enforcement,
Peter Berg, Director, St. Paul
Field Office, Immigration and
Customs Enforcement,

                 Respondents.

      Annamarie A. Daley, Esq. and Jones Day, 90 South Seventh
      Street, Suite 4950, Minneapolis, MN 55402, counsel for
      petitioner.

      Ana H. Voss, United States Attorney’s Office, 300 South Fourth
      Street, Suite 600, Minneapolis, MN 55415, counsel for
      respondents.


      This   matter   is   before   the   court   upon   the    motion   for    a

temporary    restraining    order   and/or   preliminary        injunction     by

petitioner Ayub Haji Abukar.          Based on a review of the file,

record, and proceedings herein, and for the following reasons, the

motion is denied and the petition is dismissed.



                                BACKGROUND

      Abukar is a citizen of Somalia who entered the United States

as a refugee in 1997.          Pet. ¶ 20.         In 1999 he applied for
   CASE 0:18-cv-03254-DSD-KMM Document 21 Filed 11/28/18 Page 2 of 6



adjustment of status, a section 209(c) waiver, asylum, withholding,

and protection under the Convention Against Torture (CAT). Id. In

2000, the immigration judge (IJ) denied Abukar’s applications and

ordered him removed to Somalia.            Id.   The Board of Immigration

Appeals (BIA) affirmed the IJ, but Abukar was not deported because

Somalia did not have a functioning government and was unstable and

dangerous.      Id.    Abukar has been under supervision or in state or

ICE custody since that time.1          Id. ¶¶ 2, 20.    In 2018, ICE took

Abukar into custody.       Id. ¶ 21.

        On September 5, 2018, Abukar moved to reopen his asylum case

and to stay removal before the BIA based on changed circumstances

in Somalia.      Id. ¶¶ 3, 21.    The BIA denied the motion to stay but

has yet to rule on the motion to reopen.         Id. ¶¶ 3, 22.   Abukar has

been informed that he will be deported to Somalia on November 29,

2018.       Id. ¶ 4.

        On November 27, 2018, Abukar filed a petition for habeas

corpus seeking a stay of his removal pending a ruling on his motion

to reopen.      He claims that (1) removal will subject him to risk of

persecution and torture by the terrorist group Al-Shabaab given his

minority clan membership, Christian beliefs, and schizophrenia; and

(2) removal before the BIA rules on his pending motion to reopen

constitutes a violation of due process. The same day, Abukar filed



        1
        Abukar has been convicted of several crimes in Minnesota
and North Dakota. Id. ¶ 2; Abukar Decl. ¶¶ 9, 11.

                                       2
      CASE 0:18-cv-03254-DSD-KMM Document 21 Filed 11/28/18 Page 3 of 6



this    motion   for   a   temporary   restraining   order   (TRO)   and/or

preliminary injunction seeking a stay of his removal pending the

BIA’s determination on his motion to reopen and the exhaustion of

any and all appeals of that determination.



                                 DISCUSSION

I.     Standard of Review

       A TRO is an extraordinary equitable remedy, and the movant

bears the burden of establishing its propriety.           Watkins Inc. v.

Lewis, 346 F.3d 841, 844 (8th Cir. 2003).        The purpose of a TRO is

to “preserve the status quo until the merits [of the case] are

determined.” Dataphase Sys., Inc. v. C L Sys., Inc., 640 F.2d 109,

113 (8th Cir. 1981). In determining whether it should issue a TRO,

the court considers: (1) the threat of irreparable harm to the

movant in the absence of relief, (2) the balance between the harm

to the movant in the absence of relief and the harm that the relief

may cause the non-moving party, (3) the likelihood of the movant’s

ultimate success on the merits, and (4) the public interest.              Id.

at 114.    But if a court determines it lacks jurisdiction over the

matter, it need not analyze the Dataphase factors.               Buezo v.

Banieke, No. 08-206, 2008 WL 312808, at *2 (D. Minn. Feb. 1, 2008).

II.    Jurisdiction

       The court lacks jurisdiction over any case that challenges the

decision of the Attorney General to execute a removal order:


                                       3
     CASE 0:18-cv-03254-DSD-KMM Document 21 Filed 11/28/18 Page 4 of 6



      [N]otwithstanding any other provision of law ... no court
      shall have jurisdiction to hear any cause or claim by or
      on behalf of any alien arising from the decision or
      action by the Attorney General to commence proceedings,
      adjudicate cases, or executive removal orders against any
      alien under this chapter.

8 U.S.C. § 1252(g).          “A claim that is connected directly and

immediately to a decision to execute a removal order arises from

that decision.”     Silva v. United States, 866 F.3d 938, 940 (8th

Cir. 2017) (internal quotation marks and citation omitted).              Here,

Abukar asks the court to stay his removal, a claim that is directly

related to the Attorney General’s decision to execute a removal

order.   As a result, the court lacks jurisdiction over his claim.

See Sheikh v. Sessions, No. 17-5330, 2017 WL 6033674 (D. Minn. Dec.

6,   2017)   (finding   no    jurisdiction    under   materially     identical

circumstances); Mohamed v. Sessions, No. 17-5331, 2017 WL 6021293

(D. Minn. Dec. 5, 2017) (same); Ibrahim v. Sessions, No. 17-5333,

2017 WL 6021314 (D. Minn. Dec. 5, 2017) (same); Adan v. Sessions,

No. 17-5328, 2017 WL 6001740 (D. Minn. Dec. 4, 2017) (same).

      Although the Eighth Circuit in Silva recognized that Jama v.

Immigration and Naturalization Service, 329 F.3d 630 (8th Cir.

2003) carved out an exception to § 1252(g) for habeas claims that

raise a pure question of law, the court does not find that the

exception applies here.          Silva, 866 F.3d at 941.           Unlike the

petitioner    in   Jama,     Abukar   does   not   challenge   the    Attorney

General’s construction of a statute, rather his claims are based on

the fact-intensive inquiry into whether conditions in Somalia have

                                       4
      CASE 0:18-cv-03254-DSD-KMM Document 21 Filed 11/28/18 Page 5 of 6



changed such that his removal should be prevented and whether he

has been afforded adequate due process. See Jama, 329 F.3d at 632-

33.

       As the court has previously concluded, cases holding to the

contrary are distinguishable.         In Hamama v. Adducci, 258 F. Supp.

3d 828 (E.D. Mich. 2017) and Devitri v. Cronen, No. 17-11842, 2017

WL 5707528 (D. Mass. Nov. 27, 2017), for example, the courts

concluded that they had jurisdiction and stayed the execution of a

removal order.      But in those cases, unlike here, the petitioners

sought injunctive relief so that they could file a motion to reopen

with the BIA, something that Abukar has already done.               Hamama, 258

F. Supp. 3d at 830; Devitri, 2017 WL 5707528, at *1.               Further, the

courts concluded that the immigration procedures under the REAL ID

Act    were   inadequate   and   ineffective        under   the   extraordinary

circumstances presented.         See Hamama, 258 F. Supp. 3d at 840-41

(discussing that the government’s execution of removal affected

1,444 persons consequently overwhelming the immigration system and

that the aliens had difficulty obtaining and communicating with

counsel); Devitri, 2017 WL 5707528, at *7 (discussing the concern

that the BIA’s emergency procedures may not apply to petitioners

because they were not in physical custody).                 Such extraordinary

circumstances are not present here.            Thus, the court is bound to

apply Eighth Circuit precedent holding that the procedures provided

for   under   the   REAL   ID   Act   afford   an    adequate     and   effective


                                       5
   CASE 0:18-cv-03254-DSD-KMM Document 21 Filed 11/28/18 Page 6 of 6



alternative to habeas relief.     See Mohamed v. Gonzalez, 477 F.3d

522, 526 (8th Cir. 2007) (“Congress has created a remedy as broad

in scope as a habeas petition.        It is an adequate and effective

substitute to test the legality of a person’s detention.”).        As a

result, the court must deny injunctive relief given the court’s

lack of jurisdiction.



                             CONCLUSION

     Accordingly, based on the above, IT IS HEREBY ORDERED that:

     1.   The motion for a temporary restraining order and/or

preliminary injunction [ECF No. 9] is denied; and

     2.   The petition is dismissed without prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: November 28, 2018


                                       s/David S. Doty
                                       David S. Doty, Judge
                                       United States District Court




                                  6
